 124325 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.No exceptions were filed to the judge™s overruling of Objection 8,or to the judge™s dismissal of unfair labor practice allegations alleg-
ing that Andre Saunders was unlawfully disciplined, that Arnetta
King™s evaluation was unlawfully motivated, and that the Respond-
ent engaged in unlawful surveillance.2We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).3We find without merit the Respondent™s contention that thejudge™s findings pertaining to Objection 7 are based on evidence rel-
evant only to overruled Objections 11 and 12. It is clear from therecord that the Union elicited the testimony concerning the pro-motions, at least in part, in support of the allegations set forth in
Objection 7.4We adopt the judge™s finding that Belt™s statement to an em-ployee, that the Respondent would ‚‚probably close the warehouse
because they didn™t tolerate unions,™™ violated Sec. 8(a)(1) of the
Act. We do not, however, adopt the judge™s suggestion that the com-
ment, standing alone, might have been inconsequential.Sam™s Club, a Division of Wal-Mart Stores, Inc.and Local 400 of the United Food and Com-mercial Workers Union, AFLŒCIO. Cases 5ŒCAŒ24369, 5ŒCAŒ24618, and 5ŒRCŒ14036November 8, 1997DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 22, 1996, Administrative Law JudgeArline Pacht issued the attached decision. The Re-
spondent filed exceptions, a supporting brief, and a
brief in reply to the answering briefs of the General
Counsel and the Charging Party, and the General
Counsel and the Charging Party filed answering briefs.The National Labor Relations Board has reviewedthe record in light of the exceptions and briefs and has
decided to affirm the judge™s rulings, findings,1andconclusions and to adopt the recommended Order as
modified.21. We adopt the judge™s recommendation to sustainObjection 7, which alleges that the Respondent
discriminatorily promised better wages and benefits to
employees. We find, in agreement with the judge, that
the Respondent engaged in objectionable conduct by
announcing openings for promotion and transfer, de-
laying filling the positions, and attributing the delay to
the union election. In so finding, we do not rely on the
Respondent™s postelection announcement of employee
promotions and retroactive grant of salary increases as
anything other than contextual evidence supporting the
judge™s conclusion that the Respondent™s preelction
conduct was intended to send a message to employees
that support for or opposition to the Union would be
taken into account in filling the positions. We also find
it unnecessary to pass on the judge™s finding that cer-
tain employees were tacitly assured they would receive
promotions or transfers for their loyalty to the Re-
spondent.32. The Respondent excepts, inter alia, to the judge™sgrant of the General Counsel™s motion to amend the
complaint to allege that the Respondent™s operations
manager, Stan Harris, threatened that the Respondent
would close if the Union won the election. The Re-
spondent contends that the amended allegation is time
barred under Section 10(b) of the Act. We find, for the
reasons set forth below, and in agreement with the
judge, that the General Counsel™s amendment to the
complaint is not time barred and, thus, the motion was
properly granted.The Union filed a timely charge on April 28, 1994,alleging, inter alia, that in March 1994, the Respond-
ent™s finance supervisor, Deborah Belt, told employees
that it would close its facility if the employees ever
chose the Union to be their collective-bargaining rep-
resentative.4On the fifth day of the hearing, the Gen-eral Counsel moved to amend the complaint to further
allege that, on several occasions in June 1994, the Re-
spondent™s operations manager, Stan Harris, told Union
Representatives Tracie Burris and Terry Adgerson, in
the presence of employees, that the Respondent would
close its facility if the Union won the election.In Redd-I, Inc., 290 NLRB 1115 (1988), the Boardheld that the General Counsel may add complaint alle-
gations that fall outside the 6-month 10(b) period if
they are closely related to allegations in a timely filed
charge. In determining whether the new allegations are
closely related, the Board considered the following fac-
tors:First, we shall look at whether the otherwise un-timely allegations are of the same class as the vio-
lations alleged in the pending timely charge. This
means that the allegations must all involve the
same legal theory and usually the same section of
the Act .... 
Second, we shall look at whetherthe otherwise untimely allegations arise from the
same factual situation or sequence of events as the
allegations in the pending timely charge. This
means that the allegations must involve similar
conduct, usually during the same time period with
a similar object .... 
Finally, we may look atwhether a respondent would raise the same or
similar defenses to both allegations, and thus
whether a reasonable respondent would have pre-
served similar evidence and prepared a similar
case in defending against the otherwise untimely
allegations as it would in defending against the al-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00124Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 125WAL-MART STORES5We also find that Harris™ remarks constitute unfair labor practiceconduct warranting the setting aside of the election. See, e.g., WhitePlains Lincoln Mercury, 288 NLRB 1133, 1138Œ1139 (1988). Ac-cordingly, we find it unnecessary to pass either on whether the judge
properly permitted the Union to amend its Objection 13 to include
the allegations concerning Harris™ remarks, or whether the judgeŠ
in her consideration of other allegations contained in Objection 13Š
correctly found that the statements of employee Reddgo Long con-
stituted objectionable conduct.legations in the timely pending charge. [290NLRB at 1118.]Applying these principles, we find that the GeneralCounsel™s amended allegations are closely related to
the timely filed charge concerning Supervisor Belt™s
statements about the possible closure of the Respond-
ent™s facility. First, we note that, like the timely filed
charge, the amended complaint alleges that an official
of the Respondent threatened that the Respondent™s fa-
cility would close if the Union was chosen as the em-
ployees™ bargaining representative. Further, both state-
ments are alleged to have occurred during the same pe-
riod, i.e., during the Union™s organizing campaign.
Thus, it is clear that the amended complaint presents
an 8(a)(1) allegation that is factually similar to the
8(a)(1) allegation in the original charge, and would
likely require a similar defense, i.e., that the Respond-
ent™s officials did not make statements concerning the
closure of the facility.We also find that the Respondent was not prejudicedby the move to amend the complaint at the hearing.
On April 6, 1995, at the close of the General Coun-
sel™s case-in-chief, and 1 day after the General Coun-
sel™s motion was granted, the judge adjourned the
hearing for 2 weeks, until April 20, 1995. Thus, the
Respondent had ample time to prepare a defense to
this additional allegation.For all these reasons, we find that the GeneralCounsel™s amendment to the complaint is permissible.
In addition, we find, for the reasons stated by the
judge, that Harris™ comments were violative of Section
8(a)(1) of the Act.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Sam™s
Club, a Division of Wal-Mart Stores, Inc., Landover,
Maryland, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
‚‚(a) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
cipline imposed on employee Tony Perez, and within
3 days thereafter notify the employee in writing that
this has been done and that the discipline will not be
used against him in any way.™™2. Substitute the following for paragraph 2(b).‚‚(b) Within 14 days after service by the Region,post at its facility in Landover, Maryland, copies of the
attached notice marked ‚‚Appendix.™™16Copies of thenotice, on forms provided by the Regional Director for
Region 5, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 1, 1994.™™3. Substitute the following for paragraph 2(c).
‚‚(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.™™4. Substitute the attached notice for that of the ad-ministrative law judge.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representitivesof their own choiceTo act together for other mutual aid and protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
warn you that we will close the facil-ity in the event that Local 400 of the United Food and
Commercial Workers Union, AFLŒCIO or any other
labor organization wins a representation election.WEWILLNOT
direct you to curtail your union ac-tivities.WEWILLNOT
discipline you in retaliation for yourunion activities.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00125Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Hereinafter, referred to as the General Counsel.2All events took place in 1994, unless otherwise indicated.3The Act.4References to sections of the Act will be abbreviated as Sec. infootnotes.5This case had an extensive pretrial procedural history which isdetailed in R. Br. 1Œ8.6At the outset of the hearing, over Respondent™s objection, Igranted the General Counsel™s motion to amend the complaint to add
the allegation of the unlawful withholding of the wage increase.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
a day of discipline against Tony Perez, and WEWILL
,within 3 days thereafter, notify Perez in writing that
this has been done and that the discipline will not be
used against him in any way.SAM™SCLUB, ADIVISIONOF
WAL-MARTSTORES, INC.Brenda Valentine Harris, Esq., for the General Counsel.1Paul Thompson, Esq. and Michael Oates, Esq. (Hunton &Williams), of Richmond, Virginia, for the Respondent.George Wiszynski, Esq. (Butsavage & Associates), of Wash-ington, D.C., for the Charging Party.DECISIONPROCEDURALSTATEMENTARLINEPACHT, Administrative Law Judge. This case wastried in Washington, D.C., on March 21 through 23, April
4 through 6, and concluded on April 20, 1995. The original
charge in Case 5ŒCAŒ24369, filed on April 28, 1994,2al-leged that Respondent, Sam™s Club, a Division of Wal-Mart,
Inc., had engaged in conduct violative of Section 8(a)(1) and
(3) of the National Labor Relations Act.3On August 3, theUnion filed a charge in Case 5ŒCAŒ24618, as amended on
November 14, alleging further violations of Section 8(a)(1)
and (3).4On July 29, a complaint issued in Case 5ŒCAŒ24369, asamended on February 22, 1995; on November 30, a second
complaint issued in Case 5ŒCAŒ24618. The complaints were
consolidated for hearing by order of December 23.Following an election held on July 8, the Union filed Ob-jections to Conduct Affecting the Results of the Election on
July 15. The Regional Director™s Supplemental Decision
issued on January 6, 1995, in which some of the objections
were dismissed and others were set for hearing with the con-
solidated complaint.5On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, Sam™s Club, a Division of Wal-MartStores, Inc. (Respondent or Sam™s Club), a Delaware cor-
poration, with an office and place of business in Landover,
Maryland (Respondent™s facility or the Club), is engaged inthe retail sale of food, nonfood products, and goods, where,based on a projection of its operations since on or about Jan-
uary 1, 1994, it expected to derive gross revenues in excess
of $500,000 annually. In conducting its business operations
at the Landover facility during a relevant time period, Re-
spondent purchased and received goods and products valued
in excess of $5000 directly from points outside the State of
Marylnd. The consolidated complaint alleges, Respondent ad-
mits, and I find, that Sam™s Club is engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.I further find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. IssuesThe amended consolidated complaint alleges, and Re-spondent denies, that its officials and agents:(1) Engaged in unlawful surveillance.
(2) Discriminatorily terminated, suspended, or altered thework schedule of four union supporters.(3) Threatened to close the facility if the Union won theelection.(4) Threatened to issue a low performance evaluation, thenissued such an evaluation and denied a wage increase to the
employee because of her union activities.6(5) Engaged in other conduct affecting the outcome of anelection held on July 8.B. BackgroundSam™s Club, a Division of Wall-Mart, reported to be theworld™s largest retailer, operates more than 400 warehouses
throughout the United States. In January 1994, it purchased
a facility in Landover, Maryland, the only one involved in
this proceeding, from Pace Membership Warehouse, retaining
approximately 95 percent of the predecessor™s employees and
supervisors.Soon after this purchase, the Union, under the direction ofbusiness agent, Max McGhee, launched an organizing cam-
paign among Respondent™s employees, or ‚‚partners™™ as they
are called in Wal-Mart terminology. An election took place
on July 8, which the Local lost by a vote of 88 to 52.C. Allegations of Unlawful Discipline1. Andre SaundersIn early March, Respondent notified its staff that a new at-tendance policy would be implemented as of April 1. Under
the policy, employees would be subject to a progressive dis-
ciplinary system, with written warnings issued for a first, and
second violation, followed by a day of decision; that is, a 1-
day suspension, with pay, after a specified number of ab-
sences. In addition, the policy required employees to report
a prospective absence no later than 15 minutes before the
start of their shift. The first failure to comply with this ‚‚no
call-no show™™ rule called for a day of decision.Andre Saunders, a stockman in Respondent™sfreezer/cooler area, was one of the key activists in the unionVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00126Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 127WAL-MART STOREScampaign. This was not Saunders™ first organizing experiencefor he had been a union proponent in two earlier campaigns
under Pace™s management, a fact known to Respondent at the
time he was hired.Record evidence shows that Saunders was suspended onApril 4 for failing to comply with Respondent™s no-call/no-
show rule on April 2. The parties offer dissimilar versions
of the events leading up to Saunders™ discipline, causing the
General Counsel and the Charging Party to maintain that he
was treated in a discriminatory manner, while Respondent as-
serts that it acted for just cause.a. Saunders™ accountSaunders testified on direct examination that his father,with whom he lived, had been experiencing pain throughout
the night of April 8, leading to a family decision to transport
him to a hospital in the early morning hours of April 9.
Aware of Respondent™s no-call/no-show rule, Saunders stated
that he tried to telephone the Club unsuccessfully several
times before 4 a.m., the starting time of his shift, while ar-
ranging for his father™s transfer and admission to the hos-
pital. He testified that when he finally reached Supervisor
Emma Mack a few minutes after 5 a.m., he told her of his
father™s medical emergency and that he had tried to contact
her earlier.Saunders further stated that he was summoned to GeneralManager Kent Kramer™s office on April 11 where, in the
presence of Comanager George Fassitt, Kramer advised him
that he was being given a day of decision for failure to com-
ply with Respondent™s no-call/no show rule. Saunders as-
serted that he told both men why his phone call to Mack was
delayed. Although he claimed that he protested the imposi-
tion of discipline in light of his father™s medical emergency,
Saunders signed a coaching form given to him during this
interview since another employee, Tony Perez, had warned
him he would be disciplined if he refused to do so. On re-
turning to work following his suspension, Saunders supplied
the requisite ‚‚plan of action,™™ stating that ‚‚I now know to
call a manager 15 minutes before the shift starts in order to
avoid future violations.™™ (G.C. Exh. 5.) He explained that he
omitted any reference to his father™s hospitalization in his
plan of action since management already had disregarded his
earlier protest of a decision day.b. Respondent™s versionRespondent™s witnesses tell a different tale. SupervisorEmma Mack acknowledged that Saunders telephoned her just
after 5 a.m., but said that f his call came on April 2, not
April 9, as Saunders™ alleged. Moreover, contrary to Saun-
der™s testimony, she denied that he offered an excuse for his
absence. Respondent™s daily callout log, introduced into evi-
dence as Respondent™s Exhibit 2, supports Mack™s testimony
that she recorded his call on April 2 at 5:04 am. with the
terse notation, ‚‚won™t be in.™™General Manager Kent Kramer and Comanager GeorgeFassitt agreed that they met with Saunders, reminded him of
the no-call/no-show rule and imposed a decision day on
April 4, a date confirmed by the coaching form Saunders
signed at the time. Both men denied that Saunders told them
about a medical emergency. In addition, they noted that the
‚‚plan of action,™™ Saunders submitted after returning towork, stated only that ‚‚I now know to call a manager fifteenminutes before the shift starts™™ in order to avoid future vio-
lations.™™In resolving these conflicting accounts, it is useful to con-sider the affidavit Saunders gave to a Board agent just weeks
after the dates in question. In that document, Saunders
claimed that he took his father to the hospital on April 9. As
noted above, however, Respondent™s unchallenged business
records establish conclusively that Saunders™ absence was on
April 2 and the coaching session took place 2 days™ later.
When confronted with this inconsistency, Saunders insisted
that his father™s crisis occurred on the same date he called
in late, but then admitted he was uncertain of the dates of
either event. Moreover, although he stated in his affidavit
that he told Mack of his father™s medical crisis, Saunders did
not add that he also relayed this information to Kramer and
Fassitt. In an effort to document the relevant dates involved,
I suggested that Saunders produce any real evidence which
might establish the precise date of his father™s admission to
the hospital. He failed to do so. Thus, Saunders presented no
written confirmation of his version of this incident which
might have contradicted the documented and corroborated
testimony of Respondent™s witnesses. Accordingly, I con-
clude that the evidence is insufficient to establish that Saun-
ders complied with Respondent™s no-call/no-show rule on
April 2.Conclusions Concerning SaundersIn Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662F.2d 899 (1st Cir. 1981); cert. denied 455 U.S. 989 (1982),
the Board announced that in mixed movive cases, in order
to prove that an employee was disciplined for discriminatory
reasons, the General Counsel must prove in his case-in-chief
that the employee engaged in concerted, protected activity,
that the employer knew of that activity and disciplined the
employee for that reason. In the instant case, I am con-
strained to conclude that the General Counsel has failed to
present evidence sufficient to establish a prima facie case.Saunders clearly was involved in union activity. SinceKramer knew of his union activism in prior campaigns, it is
reasonable to assume that at some point, he became aware
of Saunders™ role in the 1994 organizational drive, although
it is uncertain whether he found out as early as April 2 when
this incident occurred. However, even assuming that Re-
spondent knew or suspected that Saunders again was playing
a key role in the organizing effort, no credible evidence was
adduced that he was treated disparately or disciplined for his
union activity. In fact, Respondent™s records disclosed that
five other employees, most of whom were thought to be
promanagement, were disciplined under the no-call/no-show
rule, just as Saunders was. In light of these considerations,
the allegation that Respondent discriminated against Saunders
does not pass muster.2. Tony PerezLawrence (Tony) Perez, like Saunders, was a union activ-ist while working for Pace, and continued his advocacy as
a member of the in-house organizing committee after he was
hired by Sam™s Club. Perez openly displayed his prounion
sympathies. For example, early in the campaign, at a meeting
of receiving department employees called by his supervisor,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00127Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7See testimony of Arnetta King who testified, without dispute,that her supervisor withdrew a second coaching form he adminis-
tered for the same set of absences, after he stated that he discussed
the matter with Kramer. (Tr. 446Œ448, 474, 506.)Bill Black, and in the presence of his team leader, TomDavis, Perez publicly stated that the Union would benefit the
employees. A similar declaration occurred at another meet-
ing, when Manager Frank Goodrich addressed some 40 or
more employees and, with reference to the Union, suggested
they ‚‚should all stick together and work together as a
team.™™ (Tr. 285.) As the meeting concluded, Perez rattled
Goodrich by asking if he had said, ‚‚Teamsters™™ rather than
‚‚team.™™ Later that day, Black admonished Perez to ‚‚tone
down™™ his union activity.On March 30, Perez received a decision day suspension.The General Counsel claims that Perez was sanctioned for
discriminatory reasons, while the Respondent counters that
Perez was properly disciplined for insubordination. The dif-
fering versions of the facts regarding this incident, as related
first by Perez and then by Respondent™s witnesses, follow.The Situation According to PerezPerez testified that after working for 5 or 6 hours onMarch 30 without a break, he asked his team leader, Davis,
if he could take a break, assuring him that he had completed
all of his assignments up to that point. Another employee
asked for a break at the same time. After initially authorizing
a break, Davis reversed himself and told Perez to wait on the
dock until the other employee returned. Telling Davis that he
was not feeling well, Perez disregarded his supervisor™s in-
struction and left for on a 15-minute break.At the end of the day, Black called Perez to his office,told him he had to respect those in charge and gave him a
final decision day for failing to obey his order. Black further
instructed Perez to return from his suspension with a written
plan of action. Perez refused to sign the coaching form, be-lieving he had done nothing wrong. In explaining his actions,
Perez testified that receiving department employees regularly
took their breaks two at a time, as long as their work was
completed. He could not recall an occasion, even if it was
busy, when employees were prohibited from taking their
breaks together.When Perez returned to work, he submitted a written planof action, as the Company required, but failed to express any
contrition for his behavior. Instead, he offered his version of
the event, explaining that he told his supervisor he was not
feeling well and had completed his assignments at the time.
When he was given another disciplinary notice for the same
March 30 incident, he asked Black what consequences he
would face if he refused to sign both forms. On being ad-
vised that he would be discharged, Perez decided to sign the
notices.Davis offered a different account of this episode. Heclaimed that Perez had worked for just a few hours when he
asked for a break, saying he was tired. Davis explained that
with other employees already on break, and several trucks
still unloaded, he asked Perez to wait until the other employ-
ees returned. Disregarding Davis, Perez left the dock without
permission. Immediately thereafter, Davis prepared a per-
formance coaching form which Perez refused to sign. An-
other supervisor, Black, as well as General Manager Kramer
became aware of this incident and converted the coaching
form into a final day of decision for Perez.Like Saunders, Perez was a member of the in-plant orga-nizing team. His prounion leanings obviously were known to
the Respondent in light of Black™s admonition that he tonedown his union activity. Regardless of which version of thisincident is credited and even if I were to accept Perez state-
ment of the facts and conclude that Davis acted in an arbi-
trary manner, I perceive nothing patently discriminatory in
the fact that he gave Perez a coaching form for disregarding
his order. After all, Davis did not deny, but merely delayedhis break. In spite of that, Perez admittedly defied his in-
struction.What is suspect is Black™s and Kramer™s decision to im-pose a more stringent sanction,Ša final day of decisionŠ
when they had no direct knowledge of Perez™ conduct, and
had not considered the merits of his position with him. In-
deed, they offered no reason for penalizing him a second
time for the same offense. Their overreaction contrasts with
the behavior of a supervisor who withdrew a second coach-
ing form given at the same time for the same incidents.7Thus, the day of decision meted out to Perez for what was
a first infraction appears to be arbitrary and vindictive. There
is no evidence that Kramer would have imposed a second,
more stringent form of discipline on Perez were it not for his
known union sympathies. In fact, the evidence is to the con-
trary. It follows, therefore, that Respondent™s treatment of
Perez violated Section 8(a)(1) and (3) of the Act.3. Arnetta KingArnetta King became an enthusiastic union supporter andmember of the in-house organizing committee in March, fol-
lowing her demotion from membership team leader to mem-
bership clerk. Her duties in the latter position included han-
dling the refund and cash registers, selling and renewing
memberships to patrons, and responding to members™ inquir-
ies. King™s immediate supervisor was team leader, Kimberly
Upchurch; her coach, was Assistant Manager of Membership
and Marketing Robert Caruso. In July, King received a sub-
standard score of 2.83 on her evaluation, and consequently,
was denied a raise. The complaint alleges that King™s treat-
ment was in retaliation for her union activism.Respondent contends that to a great extent, King ™s poorevaluation was occasioned by her behavior during an inci-
dent which occurred the previous April. Specifically, Super-
visor Jesse Hatton testified that he was called to the member-
ship desk on April 12 to assuage a customer who was com-
plaining that his membership fee renewal had not been cred-
ited to his account. After assuring the customer that the
record would be corrected, Hatton asked King who was sta-
tioned at the nearby membership desk, to handle the matter.
According to Hatton King declined to step in, and within
earshot of the customer snapped, ‚‚I™m not a team leader,
give it to Kim (Upchurch).™™ (Tr. 511.) King maintained that
the customer was 5 to 10 feet away from her when she said
this and did not overhear her. Hatton disagreed, claiming that
he and the customer were only three feet away, and that on
hearing King™s comment, the member turned to Hatton with
‚‚a puzzled look on his face.™™ (Tr. 1462.)Hatton reported King™s behavior to Upchurch who, in turn,called King to a coaching session, intending to give her a
written warning for insubordination and discourteous serviceVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00128Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 129WAL-MART STORES8The amended consolidated complaint alleges, in essence, thatUpchurch told King that management felt she had a bad attitude and
kept her under surveillance because of her union activities.King™s testimony does not support these allegations.to a patron. King reacted by berating Upchurch, claimingthat the incident would not have happened if she, Upchurch,
had been at her post. When the team leader ascerbically told
King she was aware of her responsibilities, King stalked out
of the meeting. Upchurch reported the incident to Caruso,
after which they both brought the matter to Kramer™s atten-
tion. On Kramer™s advice, King received a day of decision
the next day for poor membership service and insubordina-
tion.On receiving this penalty, King again protested that it wasthe team leader™s job, not hers, to deal with a dissatisfied
customer. In the responsive statement required of employees
when returning from a decision day, King wrote: ‚‚My intent
was to follow through on normal practice and procedure. My
awareness of procedure for the membership department
based on how I was trained in January; the team leader
should be there to take part in handling unhappy members
at the counter.™™ (R. Exh. 9.) Apparently, King was relying
on the Respondent™s associate handbook which advises that
‚‚[i]f you need help with an unhappy customer, its OK to ask
your supervisor for assistance.™™ (C.P. Exh. 2.) Her reliance
was misplaced, for this language permits, but does not com-
pel, resort to a supervisor. At trial, King rationalized that she
could not have assisted the complaining patron since she did
not possess the security code needed to enter the computer
system. However, she had not mentioned this to Hatton at
the time. Moreover, Upchurch maintained that King was ca-
pable of curing the customer™s account without resort to a se-
curity code.King™s Evaluation and Wage FreezeTypically, Respondent evaluates its employees annually,close in time to their anniversary date of hire. The team lead-
er drafts the initial report after which is reviewed by the as-
sistant manager, and then by the general manager. An em-
ployee will be eligible for a wage increase only on receiving
a score of 3.0 or higher. An employee who receives a below-
standard score is entitled to a reevaluation 30 days after the
initial assessment.Upchurch prepared the first draft of King™s 1994 evalua-tion some 60 days prior to her July 27 anniversary date. On
reviewing King™s evaluation form, Caruso and Kramer re-
vised two of the scores Upchurch had assigned, increasing
King™s productivity grade from 2.5 to 3.0, but lowered her
cooperatives score from 3 to 2.83 because of her rude and
insubordinate conduct at the membership desk. Fearing that
King would be dismayed at receiving such a relatively low
rating, Upchurch obtained Caruso™s permission to meet with
her in late June to review the evaluation informally ahead of
time.King testified that during this preliminary review,Upchurch told her that everyone in the department, indeed,
in the entire building, was watching her, and that manage-
ment thought she had a bad attitude.8As the meeting pro-gressed, they moved to the personnel office, where Upchurchfurther advised her to ‚‚cut out that union activity.™™ (Tr.490.)Upchurch denied mentioning the Union, or referring toKing™s union activity. She claimed that she used the private
session to forewarn King that she would receive a low eval-
uation score in some areas and explain the reasons for her
assessment. For example, she stated that she informed King
she would receive a low rating for dependability because of
her frequent absences and tardiness. She further advised King
that she lacked good judgment because of intemperate re-
marks made to coworkers and members, and displayed little
initiative by frequently failing to assist others.On July 27, Caruso and Upchurch met with King to re-view her written evaluation. At this time, Upchurch ex-
plained that since her score fell below 3.0, she was ineligible
for a wage raise which normally accompanied an acceptable
evaluation score of 3.0 or better. However, Caruso com-
mented that he had noted an improvement in her perform-
ance over the last 6 to 8 weeks, finding that she was more
cooperative with her fellow workers and had reduced her ab-
senteeism. He assured her that if she continued to improve,
she would be eligible for a raise when she was reevaluated
in 30 days, as required by company policy. In fact, King wasreevaluated a month later by Freda Hogue, Upchurch™s re-
placement, and on earning a score of over 3.0, subsequently
received a pay raise.Conclusion: King™s Evaluation Was NotUnlawfullyMotivated
The consolidated complaint alleges, in substance, thatKing received a substandard evaluation and consequent wage
freeze in retaliation for her union advocacy. To prove this
contention, counsel attacked the legitimacy of several critical
comments in the evaluation. For example, the Charging Party
insists that if King had a ‚‚consistent call-out and attendance
problem™™ as Upchurch claimed, she could have verified such
reports by examining King™s timecard, a step she admittedly
did not take. However, another of King™s supervisors, Robert
Caruso, did issue a coaching form which detailed her numer-
ous late arrivals between April 11 and 19. Upchurch was
aware of this form since she signed it. Moreover, King also
admitted that she had accumulated a number of unexcused
absences. At the same time, she insisted that she failed to re-
port to work for 2 weeks when her children had chicken pox.
It is difficult to comprehend why King would not have re-
ported her children™s illness since it would have removed any
onus attached to her absenteeismThe Charging Party challenges another comment in King™sevaluation concerning her ‚‚rudeness to members.™™ This is,
of course, a reference to her refusal to resolve a member™s
complaint the preceding April, for which she received a deci-
sion day. Whether or not the member in question actually
found King rude, there is no dispute that King resisted serv-
ing the customer and then faulted Upchurch for not being
present to handle the situation. Thus, Upchurch had a valid
reason for regarding King™s conduct as offensive on that oc-
casion. I also note that whether intentional or not, King ex-
hibited a testy, even hostile manner during both her direct
and cross-examination. It would be no surprise, therefore, to
find that she projected an equally abrasive manner in other
circumstances, particularly when asked to perform a task sheVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00129Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9In complaint 24618, Upchurch is charged with telling King thatmanagement was watching her closely and thought she had a bad
attitude because of her union support. King™s testimony did not sup-
port these allegations.10I granted the General Counsel™s motion to examine Porter pursu-ant to 611(c) of the Federal Rules of Evidence, after she acknowl-
edged that she was testifying under compulson of a subpoena.believed should have been handled by the woman who hadtaken her position as team leader.The fact that 3 months elapsed between the April date ofKing™s untoward conduct at the membership desk and the
reference to it in her annual evaluation in July does not nec-
essarily mean that Respondent dredged up a stale event to
bolster its case against her. Employees are evaluated only
once a year. Thus, conduct which takes place any time with-
in that year may be relevant. An event which occurred lessthan 3 months prior to the review certainly is not so dated
as to be irrelevant. In addition, Upchurch™s observation that
King ‚‚has also shown improvement in this area™™ does not
negate the preceding comment that she ‚‚exhibited ... rude-

ness to members.™™ Rather, it forms the basis for the subse-
quent comment that she ‚‚should be evaluated at a later
date.™™In an effort to prove that Respondent treated King dispar-ately, the General Counsel introduced evidence which pur-
portedly showed that four other employees received perform-
ance scores below 3.0, yet, were not denied pay raises as she
was. On closer examination, the evidence does not support
the Government™s hypothesis. One of the four employees in
the General Counsel™s survey, received a wage increase only
after he was reevaluatedŠa situation identical to King™s ex-
perience. Another of the four received a wage raise only
upon convincing management that his original low evaluation
was incorrect. A third employee was granted a wage in-
crease, notwithstanding a below-average evaluation, when
management realized his original pay scale had been set at
a lower level than appropriate for employees with his senior-
ity. The fourth employee simply benefited from errors made
in his favor by several supervisors soon after the facility was
acquired and before Respondent™s policies were firmly in
place. Thus, the evidence indicates that the treatment of three
of the four employees represented unintentional exceptions to
the rule, while a fourth employee™s experience, identical to
King™s, tends to confirm Respondent™s contentions regarding
its normal practices with regard to below-standard evalua-
tions. In sum, the evidence does not persuade that King was
treated in a purposefully disparate manner. In the final analy-
sis, I conclude that Respondent demonstrated that its super-
visors handled King™s evaluation in a manner consistent with
its usual procedures, and would have acted no differently,
even if she were not a known union proponent.D. Upchurch™s Unlawful WarningNotwithstanding the foregoing findings, I credit King™stestimony that Upchurch admonished her to curtail her union
activity. King described certain details in recounting this in-
cident that were too precise to have been invented. For in-
stance, King recalled that Upchurch delivered this remark
after shifting the interview to a second room. It also is note-
worthy that King refused to attribute other unlawful com-
ments to Upchurch although they were alleged in the com-
plaint.9While I cannot say that all of King™s testimony wasas convincing, her attribution to Upchuch of a cautionary re-
mark about her union activity rang true. Accordingly, I findthat Upchurch violated Section 8(a)(1) in warning King tolimit her union activities.E. Alleged Threats of Club Closure1. The Porter-Belt incidentEvidence of a conversation about the Union between em-ployee Danielle Porter and team leader, Debra Belt, was in
much dispute, but not because the two women™s testimony
was in conflict. Rather, at trial Porter rearranged her testi-
mony, retracting the account of her exchange with Belt that
she had provided in her affidavit of May 5. Respondent did
not call Belt to testify or explain its failure to do so.10Porter, as reluctant a witness as one could find, testifiedthat during their meeting, she told Belt that she wished Por-
ter had the opportunity to vote on the Union, and then mused
that Sam™s might close the facility if the union won the elec-
tion. Porter then claimed that Belt simply agreed with her,
commenting, ‚‚Yeah, you are probably right.™™ (Tr. 186Œ187.)
However, Porter also stated that Belt told her that Respond-
ent did not tolerate unions.In other words, Porter claimed at trial that it was she, notBelt, who speculated about the Respondent™s probable reac-
tion to the Union. The General Counsel impeached Porter by
having her read the following relevant portion of her own af-
fidavit into the record: (Tr. 194):[A]bout the first week in March, I was talking to Debo-rah Belt, the finance supervisor ... about getting a

union. I told her that I hoped we would get a union or
at least vote on it.She told me that™s not what I wanted, because Sam™swould probably close the warehouse because they
didn™t tolerate unions.Porter conceded that the account in her affidavit was cor-rect. However, she failed to explain the contradiction be-
tween her written statement and her testimony and, indeed,
appeared not to comprehend the inconsistency between the
two accounts.The General Counsel urges that the reliable version of thisincident is the one which Porter offered in her affidavit. I
concur. There can be little doubt that Porter was extremely
reluctant to testify against her Employer™s interests, and dis-
torted her trial testimony for that reason. Her affidavit, on the
other hand, was given in a neutral setting, outside the pres-
ence of the Respondent, and much closer in time to the
events described. For these reasons, I chose to rely on her
out-of-court statement as the one that is credible. Therefore,
I conclude that Belt initiated the ominous opinion that Re-
spondent would close the facility in the event the Union was
victorious.Citing cases such as Federal-Mogul Corp. v. NLRB, 566F.2d 1245, 1257 (5th Cir. 1978); and NLRB v. M&W Ma-
rine Ways, Inc., 411 F.2d 1070 (5th Cir. 1969), Respondentcontends that even if Belt made the statement Porter initially
attributed to her in her affidavit, it was ‚‚isolated and innoc-
uous,™™ made during a casual conversation. Respondent fur-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00130Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 131WAL-MART STORESther argues that if Belt is held accountable, her remarks werethose of a low-level supervisor. As such, Respondent submits
that they ‚‚might appear to be independent conclusions of the
supervisors rather than the product of organized company re-
sistance.™™ NLRB v. Big Three Industrial Gas & EquipmentCo., 579 F.2d 304, 3310Œ3311 (5th Cir. 1978), cert denied440 U.S. 960 (1979).Belt™s comments were made privately, behind the closeddoors of an office. This setting already constitutes some indi-
cation of the furtive bent of her remarks. Further, Porter re-ferred to Belt as a finance supervisor, suggesting a status be-
yond that of a ‚‚low level™™ team leader. If any evidence
could be cited as proof of the chilling effect of Belt™s re-
marks, it would be Porter™s attempt to hold her blameless
and assume personal responsibility for the offending com-
ments. Porter™s obvious reluctance to testify adversely to her
employer provides telling proof of how threatening and coer-
cive Belt™s comment was. See Interstate Truck Parts, 312NLRB 661 fn. 3 (1993) (only statements that ‚‚would reason-
ably tend to interfere with employee rights under the Act™™
are regarded as unlawful threats).Respondent argues that it cannot be held liable for Belt™scomments (assuming she made them) since the conversation
occurred in March, ostensibly before management knew of
the union campaign. This argument is without merit. Obvi-
ously, Belt knew of the Union™s advent, since the women™s
conversation focused on how Respondent would react in the
event the Union won an election. In light of remarks detailed
below that another higher ranking supervisor, Harris, also
threatened that Respondent would move the facility in the
event of a union victory, Belt™s virtually identical remark
does not appear isolated or inconsequential. Given these con-
siderations, I conclude that Porter™s assertion that Respondent
would close the facility should the Union prevail constituted
a threat violative of Section 8(a)(1).2. Other threats of closureThe Amendment of the Complaint and Objections tothe ElectionOn the fifth day of trial, the Charging Party produced twowitnesses, Tracie Burris and Terry Adgerson, who testified
that Operations Manager Stan Harris told them on a number
of occasions that Sam™s Club would close if the Union won
the election. Over Respondent™s objection, I granted the
Charging Party™s and the General Counsel™s oral motions to
amend the pleadings to add these allegations.The Respondent protests that the testimony presented byBurris and Adgerson should not have been admitted, much
less believed. As a procedural matter, Respondent contends
that an amendment of the complaint in Case 5ŒCAŒ24369 to
permit such testimony is time barred under Section 10(b) of
the Act, in that the allegedly unlawful conduct occurred sev-
eral months after the underlying charge was filed. However,
under Redd-I, Inc., 290 NLRB 1115 (1988), a complaint maybe amended where the allegedly unlawful conduct occurred
within 6 months of a timely charge and the allegations are
closely related to those set forth in the charge. Contrary to
Respondent™s contention, the Redd-I exception remains avail-able even where the alleged misconduct occurred after, rather
than before the date the underlying charge was filed, as long
as the 6-month period is not exceeded. In addition, I find thatthe amendment differs from allegations in the complaint andthe objections only by substituting agents for Respondent
other than those previously named.Like Respondent, I am troubled that the General Counseland the Charging Party were not advised of the two women™s
testimony at an earlier stage in this proceeding so that they
could have offered their amendments in a more timely man-
ner. Notwithstanding my reservations in this regard, evidence
that is relevant and probative should not be rejected because
of inadvertence or imperfect communication between client
and counsel. See BJ™s Wholesale Club, 319 NLRB 483(1995) (JD at 505 citing White Plains Lincoln Mercury, 288NLRB 1133, 1139 (1988)), where the administrative law
judge was enjoined to consider ‚‚all evidence revealed during
the course of the inquiry.™™ Consequently, with some con-
sternation, I granted counsels™ motion to amend the com-
plaint and election Objection 13.3. The evidenceBurris and Adgerson worked as ‚‚SPURS,™™ an acronymfor special project union representatives; that is, Local 400
members who took leaves of absence from their regular em-
ployment elsewhere to assist the Union in its organizing
drive at Sam™s Club. Burris testified that she was stationed
at the Club from morning to night, 6 days a week from the
latter part of May until the election. While there, she and
Adgerson answered employees™ questions about the Union,
encouraged them to sign authorization cards, distributed
union buttons and generally toured inside and outside the fa-
cility to demonstrate a presence.Both women stated that they frequently encountered Oper-ations Manager Stan Harris, who often would make com-
ments, within earshot of other employees, that ‚‚Wal-Mart is
such a powerful company. ... they would never be orga-

nized by any union. ... they would close down before [the

Union] would ever get a contract.™™ (Tr. 1073.) Burris further
said that Comanager George Fassitt often accompanied Har-
ris, but seldom spoke. Her perception of Fassitt as a an indi-
vidual who was more reserved than Harris accords with my
own observation of both men.Adgerson confirmed much of what Burris said, except thatshe claimed that Fassitt joined in making some of the com-
ments about closing the Landover facility. (Tr. 1159.) Harris
and Fassitt, in turn, acknowledged that they saw Burris and
Adgerson at the Club several times a day, every day, prior
to the union election, and would exchange innocuous greet-
ings with them. They also noted that they received training
in how to comport themselves during the union campaign,
and as a consequence, never referred to the Union or com-
mented that the Club would close if the Local won the elec-
tion.Concluding FindingsBurris and Adgerson should not be discredited simply be-cause procedural niceties were not observed, as long as Re-
spondent was not prejudiced by the delay. I found these
women spoke simply, directly and without affectation. They
could have attributed a host of unlawful statements to a wide
number of management officials, but they pinpointed Harris,
whose duties admittedly put him in their path on a daily
basis.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00131Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In contrast to Adgerson™s and Burris™ unassertive de-meanor, Harris appeared to be an extroverted, confident indi-
vidual who would have little hesitation in attempting to im-
press two unsophisticated union volunteers with the power of
his employer. If Burris and Adgerson had concocted their
testimony, they also could have marshalled the names of
some employees who allegedly overheard Harris™ remarks.
Their inability to identify such witnesses by name, other than
those on the organizing committee, or to offer completely
consistent versions of their encounters with the store super-
visors tended to reinforce rather than derogate from the au-
thenticity of their testimony. Moreover, their lack of famili-
arity with the names of employees who were close enough
to overhear the supervisor™s comments, was understandable
since they did not work for Respondent and were testifying
to events occurring a year before. In sum, I credit Burris and
Adgerson™s accounts that Operations Manager Harris threat-
ened that the Landover store would close if the Union won
the election. His comments violated the Act, and also con-
stituted objectionable conduct affecting the outcome of the
election.F. Allegations of Unlawful SurveillanceThe complaint in Case 5ŒCAŒ24369 alleges, and Respond-ent denies, that management officials and off-duty Prince
George™s County policemen, some of whom worked as secu-
rity guards for the Landover Mall landlord, and others for
Sam™s Club, engaged in unlawful surveillance.1. Surveillance attributed to Respondent™smanagementofficials
From the earliest days of the organizing campaign in Sep-tember 1993, Local 400 organizer, Max McGhee established
his unofficial campaign headquarters at the China Restaurant
located several stores away from Respondent™s facility in the
same strip mall. Sam™s Club, the largest facility in the mall,
was located at the far left end of the property. Adjacent to
the Club, from left to right was a photography shop, the
China Restaurant, a liquor store, a third world food store and
a barber shop. Witnesses agreed that the restaurant was
small, unadorned, and inexpensive. The facade consisted of
a glass window and door, while the interior housed a pick-
up food counter and nine tables. Other than a concession
stand in Sam™s Club, it was the only establishment in the
mall to serve food.Beginning in March, McGhee became a China Restaurantregular, remaining there for several hours each weekday to
meet with members of the organizing committee, as well as
other employees during their breaks. He customarily sat at a
table nearest the window, which gave him a good view of
the parking lot.McGhee testified that from January to the end of March,he saw Caruso and several other supervisors straggle into the
restaurant from time to time. However, he asserted that as
the union campaign became more spirited, a number of su-
pervisors, including Kramer Fassitt, Hatton, and Caruso
began to frequent the restaurant as a group. McGhee related
that on one occasion in particular, possibly April 23, while
he was meeting with organizing committee members, a num-
ber of management officials entered, including, among oth-
ers, Marion King and a woman from Respondent™s Arkansasheadquarters. According to McGhee, the group spent moretime watching them than eating food they had ordered and
remained in the restaurant for their lunch, spending their en-
tire lunch hour looking at, but not speaking to the employees.Perez differed with McGhee about the date and frequencyof management™s visits to the restaurant. He maintained that
after he began to frequent the restaurant in early April, he
saw supervisors there on only one occasion. One Saturday in
April, while he was reviewing union literature with another
employee, Managers Hitt, Kramer, and Fassitt entered the es-
tablishment, greeted Perez and his companion, ordered and
then devoured their meal for the next 30 minutes or so. As
Perez put it, ‚‚I observed them, as they observed me.™™ (Tr.
302.) He did not see any officials patronize the restaurantuntil after the election.King testified that she began to visit the restaurant in mid-March, but did not recall seeing any supervisors there until
April 21. On that date, Caruso came in, saw her, and later
that day gave her a first and second coaching form for tardi-
ness and attendance infractions, as previously described.
King returned to the restaurant later that day and while turn-
ing over the forms to McGhee, found another supervisor,
Jonathan Lee, watching her. The next day, as previously
noted, Caruso withdrew the second coaching notice. King
was convinced that revocation came about because Lee told
Caruso about her conference with McGhee.2. Alleged surveillance by security guardsFrom March through the July 8 election, off-duty policeofficers, who were moonlighting as security guards at the
Mall, stationed themselves on a rise at the edge of the park-
ing lot closest to the street, approximately 200 feet away
from the Chinese restaurant. McGhee stated that from this
vantage point, the guards had a direct view into the res-
taurant. He further maintained that whenever a Sam™s Club
employee, identifiable by his or her bright red vest, entered
or left the restaurant, the security guard then on duty would
speak into a walkie-talkie. From the date of the election to
September, McGhee continued to frequent the Chinese res-
taurant in connection with another union campaign at a
neighboring company, but saw no police cars similarly posi-
tioned during that time period.Organizing committee member Perez generally confirmedMcGhee™s testimony, stating that beginning in early April
and thereafter until the union election, security guards parked
their cars at the crest of the hill bordering one end of the
mall. He also corroborated McGhee™s testimony; that the
front of the cruiser was pointed diagonally downhill in the
direction of the China Restaurant. Perez was certain he had
never seen a police cruiser stationed at that location prior to
April, and also believed the vehicle did not remain there
after the election He did not recognize the officer in the
cruiser either.Respondent™s witnesses explained that the firm whichmanages the Mall property retains off-duty police officers
who provide security in the parking lot and common areas.
These guards sign in on a sheet posted for that purpose at
one of the stores at the mall at the start of the shift. For a
period of time the sign-in sheets were maintained near the
entrance of Respondent™s facility. Later they were transferred
to the liquor store. After signing in, the guards patrolled theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00132Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 133WAL-MART STORES11Citing Atlantic Gas, enfd. in part 719 F.2d 1354 (7th Cir. 1983).exterior of the Mall, covering shopping center common areasboth on foot and in their vehicles.In addition to the security guards who worked for the malllandlord, and secured the exterior portions of the property,
Respondent employs other off-duty policemen to protect the
interior of its facility. To enhance their visibility and deter-
rent value, Sam™s Club guards park their marked vehicles
conspicuously in the fire lane immediately in front of the fa-
cility. They log in and out on Respondent™s timeclock, just
as other employees do, and spend their shift patrolling the
Club.King testified that on a single occasion, one of Respond-ent™s house security guards, an Officer Dolan, walked by the
China Restaurant and looked in at her and other union activ-
ists who were conferring at a table within. Shortly after pass-
ing in one direction, he passed by again headed the opposite
way toward Sam™s Club and again peered into the shop.To refute King™s account of his alleged surveillance, Dolantestified that, as was his custom, he merely walked from
Sam™s Club past the China Restaurant to a shop a few stores
away where he purchased a soda. He then retraced his steps
to return to the facility.3. Concluding findings as to surveillance allegationsSince the China Restaurant was the only eating establish-ment in the Landover Mall, and the Local™s business agent
and employees met there openly, the fact that supervisors oc-
casionally patronized the place at times that brought them
into contact is with union proponents is not, on its face, re-
markable. The General Counsel correctly recognizes, there-
fore, that in order to establish that Respondent™s agents vio-lated the Act, the evidence must demonstrate that Sam™s
Club officials conducted themselves in a manner which de-
parted from their usual practices. See Days Inn, 306 NLRB92 (1992).To varying degrees, McGhee, Perez, and King were quitesuspicious of the movements and purported surveillance of
their gatherings in the China Restaurant by Respondent™s
managers, supervisors, and security guardsŠboth those
working for Sam™s Club and others employed by the Land-
over Mall landlord. After scouring the record, I am com-
pelled to conclude that their fears were unsubstantiated; their
testimony, based on suspicion, led to nothing more
compeling than speculation.McGhee™s testimony on the surveillance issue was ambig-uous. He was clear that some supervisors occasionally ate at
the restaurant before the union campaign intensified. What is
not clear is whether he meant to say that Respondent™s super-
visors frequently arrived in groups at the China Restaurant
as the union campaign grew more intense, or in agreement
with Perez and King, only one instance of alleged surveil-
lance by a number of managers occurred between April and
July.The weight of the evidence establishes convincingly thatRespondent™s agents avoided the China Restaurant, with one
notable exception, in the months before the election. It is im-
portant to bear in mind that the restaurant was open to the
public, and the only place to obtain a meal in the mall. Any
passerby or patron hardly could avoid seeing whomever else
was there. Respondent™s agents were not obliged to avoid the
restaurant as long as their purpose was simply to savor the
cuisine. Given undisputed testimony that the place was verysmall, a patron™s gaze would have to fall on other occupants.Short of avoiding the restaurant completely, which is what
Respondent™s supervisors almost succeeded in doing, patrons
would have to gaze at the ceiling or into their plates to avoid
watching others. In Gossen Co., 254 NLRB 339, 353(1981),11the Board offered this common sense dictum:Not all instances where employer representatives areat or in the vicinity of the union activities of their sub-
ordinate employees amount to unlawful surveillance.
Thus, where purely fortuitous circumstances bring such
parties together there is no dogmatic legal principle by
which the employer would be declared to have violated
the Act.King, was convinced, based on the proximity of timing,that Lee™s alleged surveillance followed by her supervisor™s
rescission of a redundant coaching form were causally con-
nected. Although the Board often relies on close timing as
proof of a nexus between an employee™s union activity and
subsequent discipline, in this case, the incidents were too
marginally related to establish that Lee™s entry into the China
Restaurant amounted to unlawful surveillance. It is just as
likely that Caruso changed his mind about the second form
because King threatened to protest his conduct to Kramer, as
it was because Lee reported on her meeting with McGhee.
Consequently, I the General Counsel has failed to provide
convincing evidence that Lee engaged in unlawful surveil-
lance.By the same token, King™s assumption is pure conjecturethat Officer Dolan was engaged in unlawful surveillance
when he walked in one direction and then the other past theChina Restaurant. Without additional proof that he was en-
gaged in surreptitious activity, nothing could be more inno-
cent than Dolan™s stroll past the restaurant to purchase a
soda. If people sit behind a plate glass window in full view
of passers by, how can they expect that they will not be no-
ticed. Indeed, congregating in that manner is a virtual invita-
tion to be observed.Testimony from government witnesses of surveillance bysecurity guards working for the Landover Mall property
manager, is almost as insubstantial as the evidence of super-
visory surveillance. McGhee and Perez were appropriately
leery when a police cruiser began to park pointedly in the
direction of the China Restaurant during the preelection pe-
riod. But apart from logging their attendance on a form
sometimes maintained at Respondent™s facility, the evidence
fails to show that these guards were acting as Respondent™s
agents. McGhee said that he observed the occupants of these
vehicles talk into their car radios whenever a Sam™s Club
employee entered or left the restaurant. The Government and
the Charging Party would have me infer that the guards were
informing Respondent about the identity of employees who
were meeting with union representatives. I cannot leap to
such a conclusion because the undisputed evidence estab-
lishes that the police radios operate on special frequencies
which are inaccessible to those among Respondent™s man-
agers who carry walkie-talkies. Accordingly, based on the
foregoing considerations, I conclude that the General CounselVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00133Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12The employees are listed in alphabetic order.13Barner™s name became Fortune in 1995.has failed to prove that the Respondent engaged in unlawfulsurveillance.III. OBJECTIONSTOTHECONDUCTOFTHEELECTION
As noted above, a week after losing the July 8 election,Local 400 filed Objections to the Conduct Affecting the Re-
sults of the Election. In a Supplemental Decision, the Re-
gional Director dismissed a number of the objections and set
for hearing with the unfair labor practices discussed above,
Objections 1, 3, 4, 7, 8, 10, and 14. The Union did not ap-
peal the Regional Director™s Decision and subsequently,
withdrew Objections 1, 3, 4, 10, and 14. Thus, the Union in-
troduced evidence solely with respect to Objections 7, 8, and
13 which are considered below.A. Objection 7In Objection 7, the Union contended that ‚‚[b]efore theelection Sam™s Club discriminatorily promised better wages
and benefits to its employees, including, but not limited to,
raises and better health insurance.™™ (G.C. Exh. 1Z.) In as-
signing this objection for a hearing, the Regional Director
wrote: ‚‚In support of this objection, Employee C asserts a
number of named employees were told by Employer general
manager Kent Kramer that they would be taken care of after
the election, and certain named employees received pay in-
creases before their anniversary dates in exchange for a no
vote.™™ Id.The evidence is uncontroverted that in mid- to late-June,Respondent posted notices just above the employees™ time-
clock announcing that seven supervisory positions and two
transfers to other departments were available, but would not
be filled until after the election. On July 21, 2 weeks after
the election, Kramer executed a change of status form au-
thorizing promotions and payraises retroactive to July 9, for
seven employees, six of whom were considered company
loyalists. On the same date, Kramer approved the transfer of
two employees to the receiving department, positions which
were considered more desireable than most because they did
not involve nighttime or weekend assignments. The
circumstantances attending the promotions and transfers of
each of the nine employees (in alphabetic order) are outlined
below.12(1) After being trained as a checkout supervisor (COS) andoccasionally helping out in that position, Felencia Barner
(Fortune)13told Kramer that she liked that work very much.After the job was posted, she relayed her interest to Manager
Stan Harris. Although Harris explained that the position
would not be filled until after the election, Fortune felt after
speaking with him, that her chances were good. She was
right. Although she had received a below-standard evaluation
in May, she was promoted to the COS position on July 21
with a retroactive raise.(2) Employee Kewana Black also spoke with ManagerStan Harris about her interest in a COS position both before
and after it was posted. Harris assured her that he ‚‚person-
ally thought [she] would get the job.™™ (Tr. 1036.)(3) Angela Brown made her interest in a promotion toCOS known to Kramer both before and after the notice was
posted. When she told Harris of her ambition, he indicatedthat ‚‚she would make a good supervisor.™™ (Tr. 979.) Brownm spoke to Kramer again after the position was posted, and
while she maintained that he did not promise her the posi-
tion, he did encourage her with the comment that ‚‚she
would ake a good COS.™™(4) Dwaine Davis spoke to his team leader on a numberof occasions in the spring of 1994 about transferring from his
current position in the ‚‚Center Department™™ to receiving,
which he believed would be more compatible with holding
a second job. When the opening in the receiving department
was posted in June, Davis brought his interest in the job to
the attention of Assistant Manager Hatton. Sometime prior to
July 8, Hatton told Davis what his job duties would be in
receiving and indicated it was likely he would receive the
transfer. Kramer, too, discussed the position with Davis prior
to the election. Davis did not advertise his position vis-a-vis
the Union, but acknowledged he might have expressed his
views to Hatton.(5) Lisa Freeman™s views on the Union were not knownsince she took no part in the union campaign. She spoke to
Harris about the COS position in June but remembered little
of the conversation except that he made no commitments
about her obtaining the promotion.(6) Freda Hogue had a supervisory role when she workedfor Pace, and campaigned vocally for a supervisory position
with Respondent. As interested as she was in advancing, she
claimed that she did not learn about the availability of the
team leader position until after the election. Moreover, she
also maintained that she did not apply for it. Hogue either
forgot or chose not to remember that a notice for the position
was posted conspicuously by the timeclock in June. She also
denied knowing that, the vacancy would arise several months
prior to the posting, although Upchurch, whose place Hogue
took, stated that she told everyone in May, that she was re-
signing to return to school.(7) Reddgo Long, an employee in the grocery department,testified that as early as February, he expressed his interest
in advancing within Respondent™s hierarchy. At one pont he
told Fassitt that he wanted to ‚‚own™™ a Sam™s Club and
would do whatever it took to reach that goal. Subsequently,
Long was selected to attend a Wal-Mart shareholder™s meet-
ing in Arkansas and on his return, shortly before the election
was given the floor at a staff meeting to describe the experi-
ence.Long recalled that when affirming his interest in the gro-cery team leaders position, soon after the job was posted,
Kramer simply smiled and said, ‚‚[O]kay.™™ He also remem-
bered that during an employee meeting sometime before the
election, either Kramer or Fassitt mentioned that there ‚‚was
a kind of freeze on everything ... until after ... the re-

sults of the election™™ and that he was given no advance no-
tice of the appointment. (Tr. 816.)(8) Gloria Robinson, whom Kramer acknowledged asprocompany, was awarded a transfer to a coveted position in
the receiving department.(9) Following the union election, Abu Sesay, like the eightemployees named above, became a team leader on July 20,
accompanied by a pay increase effectiveas of July 9. Sesay
was regarded as a company man.To be sure, the evidence does not establish that Respond-ent™s managers explicitly promised promitions or transfers to
anyone in return for a vote against the Union. However, theyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00134Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 135WAL-MART STORES14Evidence reviewed as well as findings and conclusions reachedwith respect to this objection are relevant only to Objection 7, not
to Objections 11 and 12 which the Regional Director dismissed.came as close as possible to doing so. At least five of theabove-named employeesŠBamum, Black, Brown, Davis, and
LongŠwere tacitly assured that they would be rewarded, in
part for their loyalty to the Company.The Respondent argues that it appropriately withheld an-nouncing promotions and transfer decisions to avoid
prejudicing the outcome of the election. This argument is
disingenuous. If Respondent had planned to fill a number of
supervisory positions without regard to the Union™s advent,
it was at liberty to do so. See DTR Industries, 311 NLRB833 (1993) (an ‚‚employer™s legal duty during a pending rep-
resentation campaign (is) ... to proceed with the granting

of benefits in the normal course of business as if the union
were not on the scene™™).Alternatively, if Respondent genuinely wished to maintaina neutral posture, it could have delayed posting the positions
until the election was over. To announce the openings shortly
before the election, and then delay filing them, while attrib-
uting the delay to the union election, constitutes the most de-
vious, albeit subtle, course Respondent could have chosenŠ
it was tantamount to dangling a prize just beyond the bid-
der™s reach until the desired outcome was achieved. This is
the same carrot and stick approach condemned by the Board
in DTR, supra, for it surely sends a message to would-becandidates for promotion to refrain from any sort of union
activity.In evaluating the propriety of Respondent™s conduct, otherfactors must also be taken into account. Consider, for exam-
ple, the fact that Respondent hired 90 percent of its prede-
cessor™s staffŠboth rank-and-file employees and supervisors.
In March and April, the Club™s supervisory work force re-
mained fairly constantŠonly two employees were promoted
in that period. Yet, the grocery team leader position had been
available for months. Upchurch™s departure was known in
May. No explanation was provided to explain how a vacancy
in receiving came about in June, rather than May or July.
Notwithstanding these inexplicable circumstances, Respond-
ent selected a period of time shortly before the elections to
announce that nine choice positions were available. The need
to fill these slots could not have been pressing since Re-
spondent permitted them to remain vacant for a month.In light of the foregoing facts, a rhetorical question arises:[W]hy did Respondent find it necessary to advertise the pro-
motions and transfers in June and then announce that they
could not be filled for some weeks? The answer is obvious.
Respondent posted the positions and targeted candidates for
them according to a timetable which maximized its advan-
tage against the Union as the election neared.Respondent™s decision to award the pay raises retroactivelyto the date immediately following the election to the nine
promoted or transferred employees casts further doubt on the
legtimacy of Respondent™s conduct. Kramer claimed that the
wage increases had to be backdated because of the
pecuilarities of Respondent™s computerized bookkeeping sys-
tem. His claim makes no sense since record evidence shows
that other employees have received pay raises on the effec-tive dates of and even after their promotions or annual jobevaluations. Given Respondent™s manipulation of the pro-
motions and transfer process, it is fair to infer that the retro-
active pay raises also were intended to send a message not
just to the recipients but to the entire work force that Re-spondent was in sole control of determining the level of,when and to whom rewards would be dispensed.Based on the foregoing considerations, I conclude that theCharging Partyps Objections 7 and 13 have merit. This is not
to say that the persons selected for promotion or transfer
were underserving. Rather, the harm lies in the process Re-
spondent employed to announce and fill the positions.14While only nine employees were directly involved, the pro-
motions and transfers were posted and the appointments de-
ferred in a most conspicuous manner which could hardly es-
cape notice by the entire staff. Bluntly speaking, Respond-
ent™s handing of this matter discloses a deliberate design to
adversely impact the outcome of the election.B. Objection 8Objection 8 alleges that ‚‚[j]ust prior to the election, Sam™sClub conducted unscheduled oral reviews of its employees
and granted raises. In the normal course, the reviewrs, if they
occurred at all would have taken place sometime later this
year.™™ This objection, consolidated with and corresponding
to allegations in Case 5ŒCAŒ24618, discussed above, refers
to the warning Kim Upchurch issued to Ametta King that she
curtail her union activity. Although I found that Upchurch
told King she was being watched and that management
thought she had a bad attitude, I concluded that neither these
remarks nor the poor evaluation and attendant temporary
wage freeze were related to her union activity. Accordingly,
I further conclude that the Charging Party has not produced
sufficient proof to sustain Objection 8.C. Objection 13In Objection 13, the Union alleged: ‚‚On election day,Sam™s Club influenced the election by promising to take care
of certain employees after the election, directing employees
to vote no, threatening employees by emphasizing how pow-
erful™™ Wal-MartŠSam™s Club™s affiliateŠis, and threatening
to close the store if the employees voted for Local 400.In his supplementary decision, the Regional Director statedthat the evidence initially presented by the Union to support
this objection identified Kent Kramer as the supervisors who
allegedly advised employees that they would be taken care
of after the election if they voted no while Human Resources
Director Marion King was accused to telling employees that
Wal-Mart was powerful and would never close the Landover
store if the Union prevailed. However, as detailed above, this
objection and paragraphs 6(a) and (b) of the complaint were
amended on oral motion during the hearing to attribute the
coercive and threatening statements to management officials,
Stan Harris and George Fassitt. As I concluded above, based
on Burris™ and Adgerson™s credited accounts, OperationsManager Harris, alone and in the company of Fassitt, threat-
ened that the Landover store would close if the Union won
the election on more than one occasion. His comments vio-
lated the Act, and also constituted objectionable conduct af-
fecting the outcome of the election.In further support of Objection 13, the Union alleges thatemployee Reddgo Long acted as Respondent™s agent when at
a storewide meeting held shortly before the election he toldVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00135Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
his fellow employees that ‚‚I don™t think anybody is goingto make Wal-Mart, Inc. do anything.™™ (Tr. 839.) The cir-
cumstances giving rise to his role at this meeting, and Long™s
candid explanation of his meaning, support the Union™s con-
tention that his words had an untoward affect on the election.Bear in mind that: (1) Long did not conceal his desire torise in the Wal-Mart world; (2) sometime in mid- to late-
June, he applied for a posted position as grocery department
team leader; (3) toward the beginning of June Kramer se-
lected Long as a delegate to attend a Wal-Mart shareholder™s
meeting in Arkansas; (4) at the time, Kramer told him he
‚‚would be a good representative for the Club;™™ and urged
him to take notes because he would be expected to report to
the employees about what he learned at the meeting;™™ (Tr.
800, 818); (5) on his return, management called upon him to
describe his experience in Arkansas at a meeting attended by
all Sam™s Club™s employees and chief managers, shortly be-
fore the election.Long testified that among other things, he spoke of Wal-Mart™s growth, adding, ‚‚I don™t think anybody is going to
make Wal-Mart, Inc. do anything.™™ (Tr. 839.) When asked
what he meant by that, Long explained ‚‚I guess that I meant
it. ... according to the election,™™ Long added that he was

responding to some employees™ claims about what the Union
would accomplish, when he expressed the view that ‚‚I don™t
think that from what I see that nobody was going to make
them do anything.™™ (Tr. 839.)The issue here is less whether Long™s comments were ob-jectionable than whether Respondent is liable for them. It is.The definition of an ‚‚agent™™ under the Act is both generaland broadly construed. Section 2(13) of the NLRA provides:In determining whether any person is acting as an‚‚agent™™ of another person so as to make that other per-
son responsible for his acts, the question of whether the
specific acts performed were actually authorized or sub-
sequently ratified shall not be controlling.See also Longshoremen ILA (Costal Stevedoring Co.), 313NLRB 412, 415 (1993) (‚‚agency principles must be broadly
construed in light of the legislative policies embedded in the
Act™™). In determining whether an agency relationship existed
between a union that asked other unions for assistance in adispute with some stevedoring companies, the Board held the
requesting respondent union liable for the acts of the others
who acted as its agents because of the respondent™s request
and because it ‚‚did nothing to disavow or halt the [agent™s]
threats ... [and took] full advantage of the benefits of the

agent™s actions.™™ Id. at 416.Even if the evidence does not demonstrate that Respondentspecifically requested Long to act as its agent or asked him
to deliver his objectionable comments, he certainly comes
within the meaning of an ‚‚apparent agent.™™ In Southem BagCorp, Ltd., 315 NLRB 725 (1994), the Board instructed that:[a]pparent authority results from a manifestation by theprincipal to a third party that creates a reasonable basis
for the latter to believe that the principal has authorized
the agent to perform the acts in question. ... The test

is whether, under all the circumstances, the employees
‚‚would reasonably believe that the employee in ques-
tion was reflecting company policy and speaking and
acting for management.™™ [Citations omitted.]Kramer was responsible for sending Long to the share-holder™s meeting and knew weeks in advance that he would
be asked to speak to his coworkers about his experience. Ac-
cording to plan, and at Respondent™s specific request, Long
was introduced by management and addressed a store-wide
assembly of employees. Although Respondent did not pre-
pare his script, it is not surprising that Long, recently re-
turned from such an experience, would be impressed by and
speak favorably of the Company™s wealth and power. Neither
is it surprising that he would say that the Union would be
powerless to compel Sam™s Club or Wal-Mart to do anything
it did not wish to do. If Respondent did not coin Long™s
words, it took full advantage of and did nothing to disavow
them. Given these circumstances, it is fair to infer that the
employees ‚‚would reasonably believe that the employee in
question was reflecting company policy and speaking and
acting for management.™™ Id. Consequently, under the test of
apparent authority outlined in Southern Bag Corp, supra, Ifind merit to Objection 13.In the final analysis, although only two of the Union™s ob-jections ultimately were sustained, they involved numerous
employees and a series of separate incidents. Thus, with re-spect to Objection 7, nine employees were immediately in-
volved. However, the Employer pointedly posted vacancy
notices at spots which had to be noticed by every employee
in the facility. The subsequent announcement that the posi-
tions would not be filled until after the Union election also
was broadcast in a way which had to reach most of the em-
ployees. Similarly, Objection 13, involving repeated threats
of plant closure by a senior member of management over a
period of time, were directed specifically to two individuals
who were not members of the bargaining unit. However, the
threatening remarks were overheard by a much broader audi-
ence of employee bystanders. It is difficult to imagine any
comment more threatening, intimidating and coercive than
one which suggests to an employee that the store at which
he works will close. Thus, Respondent™s objectionable con-
duct was widespread and coercive enough to have a reason-
able tendency to interfere with employee free choice and
interfere with the exercise of their Section 7 rights. HopkinsNursing Care Center, 309 NLRB 958 (1992). Accordingly,the election of July 8 should be set aside and a second elec-
tion scheduled.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act in thefollowing manner:(a) Directing its employees not to engage in union activi-ties.(b) Threatening employees that Respondent would closethe facility in the event the Union lost the election.(c) Warning employees to curtail their union activities.
4. Respondent violated Section 8(a)(1) and (3) by dis-ciplining an employee, Anthony Perez, more harshly because
he engaged in union activity.5. The Respondent engaged in conduct which affected andinterfered with the out come of the election held on July 8,
1994, requiring that the election be set aside.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00136Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
 137WAL-MART STORES15If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™6. The Respondent did not further violate the Act as alsoalleged in the complaint.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices and conduct affecting the results of the
election, I shall recommend that it cease and desist therefrom
and take certain affirmative action designed to effectuate thepolicies of the Act, as set forth in the attached notice.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended:15ORDERThe Respondent, Sam™s Club, a Division of Wal-MartStores, Inc., Landover, Maryland, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Threatening employees that the facility will close if theunion prevails in an election.(b) Warning employees to curtail their union activities.
(c) Disciplining employees in retaliation for their union ac-tivities.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights
guaranteed under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Remove from its files any reference to the unlawfulday of discipline imposed on its employee, Tony Perez, and
notify him in writing that this has been done and that the dis-
cipline will not be used against him in any way.(b) Within 14 days after service by the Region, post at itsfacility in Landover, Maryland, copies of the attached notice
marked ‚‚Appendix.™™16Copies of the notice, on forms pro-vided by the Regional Director for Region 5, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the election conducted onJuly 8, 1994, be set aside and a new election held at such
time as the Regional Director for Region 5 decides that the
circumstances permit the free choice of a bargaining rep-
resentative.ITALSOISORDERED
that the complaint be dismissed in sofar as it alleges violations of the Act not specifically found.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00137Fmt 0610Sfmt 0610D:\NLRB\325.010APPS10PsN: APPS10
